
	

113 HR 4242 IH: Humanitarian Firefighter Relief Act
U.S. House of Representatives
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4242
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2014
			Mr. Nolan (for himself and Mr. Paulsen) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Tariff Act of 1930 to provide for the import of donated fire-fighting and rescue and
			 relief equipment and supplies free of duty and other restrictions for
			 purposes of inspection and subsequent donation and export of such
			 equipment and supplies to countries and organizations in need, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Humanitarian Firefighter Relief Act.
		2.Amendments to the Tariff Act of 1930
			(a)In generalSection 322(b) of the Tariff Act of 1930 (19 U.S.C. 1322(b)) is amended—
				(1)in paragraph (3), by striking , and and inserting a semicolon;
				(2)in paragraph (4), by striking the period at the end and inserting , and;
				(3)by inserting after paragraph (4) the following new paragraph:
					
						(5)donated fire-fighting and rescue and relief equipment and supplies imported by or on behalf of a
			 qualified nonprofit organization for purposes of inspection of such
			 equipment and supplies and the subsequent donation and export of such
			 equipment and supplies to countries and organizations in need, as
			 determined by the Secretary of the Treasury.; and
				(4)by adding at the end the following new sentence: A qualified nonprofit organization referred to in paragraph (5) is an organization that is
			 described in section 501(c)(3) of the Internal Revenue Code of 1986 and
			 exempt from tax under section 501(a) of such Code..
				(b)Effective dateThe amendments made by this section apply to articles entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of
			 this Act.
			3.Amendments to the Harmonized Tariff Schedule of the United States
			(a)In generalSubchapter X of chapter 98 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					9810.00.98Donated fire-fighting and rescue and relief equipment and supplies imported under the terms of U.S.
			 note 7 to this subchapter FreeFree.
			(b)Amendments to U.S. NotesSubchapter X of chapter 98 of the Harmonized Tariff Schedule of the United States is amended—
				(1)in U.S. Note 1 to such subchapter, by striking and 9810.00.95 and inserting , 9810.00.95 and 9810.00.98; and
				(2)by adding at the end of the U.S. Notes to such subchapter the following new U.S. Note:
					
						7.For purposes of heading 9810.00.98, goods may be imported under such heading, under the terms of
			 section 322 of the Tariff Act of 1930 and regulations issued thereunder,
			 if such goods are imported by or on behalf of a qualified nonprofit
			 organization described in section 501(c)(3) of the Internal Revenue Code
			 of 1986 and exempt from tax under section 501(a) of such Code.
						.
				(c)Effective dateThe amendments made by this section apply to articles entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of
			 this Act.
			
